Citation Nr: 1601160	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated as 50 percent disabling.

2.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the upper extremities.

3.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to a total rating for compensation on the basis of individual unemployability.




REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  
 
The Veteran served on active duty from May 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

As explained below, the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are reopened.  The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as well as the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for peripheral neuropathy of the upper and lower extremities.  

2.  An April 2010 rating decision denied the Veteran's application to reopen the claims for service connection of peripheral neuropathy of the upper and lower extremities.

3.  The evidence received since the April 2010 rating decision as to the issue of service connection for peripheral neuropathy of the upper extremities is relevant and probative of the issue at hand.

4.  The evidence received since the April 2010 rating decision as to the issue of service connection for peripheral neuropathy of the lower extremities is relevant and probative of the issue at hand..

5.  The Veteran's PTSD most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as disturbance of mood and motivation, irritability, anxiety, sleep impairment, and near-continuous depression; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision denying the application to reopen the claims of service connection for peripheral neuropathy of the upper and lower extremities is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the upper extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran in November 2011 and July 2013.   These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate claims for service connection; the letters also explained the evidence necessary to substantiate a claim for an increased rating, as well as the legal criteria for such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate.  

The Board also observes that the undersigned VLJ, at the Veteran's September 2015 hearing, explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of peripheral neuropathy of the upper and lower extremities in a January 2006 rating decision; an application to reopen was denied in April 2010.

The Veteran's claims were denied in January 2006 on the basis that there was no evidence that the Veteran's peripheral neuropathy was incurred in or the result of active service; the rating decision noted that there was no objective evidence of treatment for or a diagnosis of peripheral neuropathy in service or any manifestations of peripheral neuropathy within one year of separation.  

The application to reopen was denied in April 2010 on the basis that the Veteran had not provided any evidence which demonstrated that the Veteran's peripheral neuropathy of the upper and lower extremities was incurred in or caused by his active military service.  

The Veteran did not file a substantive appeal as to this rating decision.  Therefore, the April 2010 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the denial of the Veteran's application to reopen the claims for service connection in April 2010, the evidence submitted includes additional VA treatment records, as well as well as statements submitted by the Veteran in support of his claims.  VA treatment records show that the Veteran has been treated for peripheral neuropathy of the extremities; a February 2011 VA treatment record states that testing was negative for peripheral neuropathy of the upper extremities, but that mixed axonal/demyelinating peripheral neuropathy of the lower extremities was found, and that Agent Orange may be a possible etiology.  A December 2011 VA examination report states that the Veteran is not being treated for his peripheral neuropathy of the extremities but that he had prior Agent Orange exposure and a progressive onset of symptoms since service, which made the Agent Orange a likely etiology.  The Veteran, at his September 2015 hearing before the undersigned, testified that he was diagnosed with peripheral neuropathy 4 or 5 years earlier, but that his treatment for jungle rot in service was actually a manifestation of his peripheral neuropathy; he also testified that a treating physician told him that his peripheral neuropathy may be related to Agent Orange exposure.  

The evidence submitted subsequent to the April 2010 rating decision as to the issues of service connection for peripheral neuropathy of the upper and lower extremities is new and material.  The claims were previously denied on the basis that there was no evidence that the Veteran's peripheral neuropathy of the upper and lower extremities was related to service.  

The added evidence speaks directly to elements which were not of record, mainly a possible relationship between the Veteran's peripheral neuropathy of the upper and lower extremities and his service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims for service connection for peripheral neuropathy of the upper and lower extremities are reopened.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected PTSD has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for a 70 percent disability evaluation.  The Board finds that the 70 percent evaluation takes into account the Veteran's social and occupational impairment.  Throughout the rating period, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as unprovoked irritability, decreased concentration, depression, and sleep impairment, as demonstrated by the findings at the January 2010 and November 2011 VA examinations, as well as the November 2015 private psychological evaluation from Tampa Bay Psychological Services.

The Veteran complained of sleep impairment, irritability, hypervigilance, anxiety, and depression at his VA examinations, the November 2015 private psychological evaluation, and in seeking treatment.  He also reported memory loss and difficulty concentrating.  The current 70 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by these symptoms.

The evidence does not show that the Veteran experiences total occupational and social impairment due to his symptoms.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Board acknowledges that the Veteran's PTSD symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, irritability, decreased concentration, and disturbances of mood and motivation.  Nonetheless, as noted in the VA examination report and the Veteran's VA treatment records, the Veteran's functional impairments are not so severe as to impair his thought processes.  There was no evidence of delusions or hallucinations, and although the Veteran has occasional inability to function appropriately and effectively, his insight and judgment are intact.  Further, VA treatment notes and the VA examination report indicate that the Veteran is able to communicate effectively and that he is alert and oriented, with appropriate speech and normal thought processes.  Significantly, the VA examiners assessed that the Veteran's service-connected PTSD was productive of no more than moderately severe effects on his activities of daily living.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiners' characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  The Board also recognizes the Veteran's occupational and social impairment.  However, the Veteran does not lack social relationships; he is married and remains in regular contact with his family.  Thus, these symptoms do not demonstrate total occupational and social impairment.   For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 70 percent for PTSD for the entire period.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports, the private psychological evaluation report, and the VA treatment records, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of depression, irritability, and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 



ORDER

The application to reopen the claim for service connection of peripheral neuropathy of the upper extremities is granted.

The application to reopen the claim for service connection of peripheral neuropathy of the lower extremities is granted.

Entitlement to a 70 percent disability evaluation for PTSD, but no more, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran asserts that he has peripheral neuropathy of the upper and lower extremities related to his active service.  The Board acknowledges that the Veteran was provided a VA examination with regard to this claim.  Nonetheless, the December 2011 VA examination is insufficient.  In this regard, the Board observes that the report indicates that the Veteran's claimed peripheral neuropathy of the upper and lower extremities may be related to Agent Orange exposure, but that the VA examiner appears to have based the diagnosis and etiology opinion on the Veteran's report of medical history.  Specifically, the Board points out that the VA examiner stated that peripheral neuropathy was diagnosed in 1970, but that the Veteran has testified that he was diagnosed in approximately 2010.  Moreover, a diagnosis of peripheral neuropathy of the upper extremities is not of record; EMG testing was normal and the assessment was cervical radiculopathy.  The VA examiner did not provide any basis or test results supporting the diagnosis of peripheral neuropathy of the upper extremities.  Likewise, the VA examiner did not discuss the significance, if any, of the Veteran's possible post-service risk factors for his peripheral neuropathy; VA treatment records reflect a long history of alcohol abuse.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination regarding the claims for service connection of peripheral neuropathy of the upper and lower extremities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Regarding the claim for TDIU, remand is required to obtain a VA addendum opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board observes that the Veteran was most recently afforded a VA PTSD examination in November 2011.  However, the VA examiner did not provide a clear opinion as to the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Because neither VA nor the Court can exercise independent medical judgment in deciding an appeal, an addendum medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any peripheral neuropathy of the upper and lower extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current peripheral neuropathy of the upper and lower extremities is related to any event or injury during service, including Agent Orange exposure.  The VA examiner is to specifically address the lay report of jungle rot during service and whether this was an early manifestation of peripheral neuropathy, as well as the significance, if any, of the Veteran's post-service risk factors, including alcohol abuse.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion provided.

3.  The claims folder should be returned to the VA examiner that provided the November 2011 VA PTSD examination, in order to provide an addendum opinion as to the Veteran's ability to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  If this VA examiner is no longer available, another qualified VA clinician should provide the addendum opinion.

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


